Citation Nr: 1439024	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-05 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral hearing loss.  

REPRESENTATION

Appellant represented by:  Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied reopening the claim for DM on the basis that the Veteran did not submit new and material evidence.  The same rating decision denied the hearing loss claim on the basis that the Veteran did not have a hearing loss disability.  The Veteran filed a Notice of Disagreement (NOD) in July 2009.  The RO issued a Statement of the Case (SOC) in November 2009.  In January 2010, the Veteran filed his Substantive Appeal. 

In May 2011, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) during a travel board hearing.  A transcript of this hearing is associated with the claims file.

In March 2014, the Board reopened the diabetes mellitus claim, and remanded both the diabetes mellitus claim and the hearing loss claim for further development by the agency of original jurisdiction (AOJ).  The AOJ completed the necessary developments and, thus, the issues are now appropriately before the Board.  

The Board notes that the Veteran's file consists of electronic records in Virtual VA and VBMS.  While the full record is in the VBMS, the documents in Virtual VA are either duplicative, or irrelevant to the issues on appeal.   


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the Board finds that there is sufficient evidence of exposure to herbicides while serving in Thailand during the Vietnam era.

2.  The Veteran has been diagnosed with diabetes mellitus, type II, which is presumed due to exposure to herbicides.  

3.  The Veteran does not have a current bilateral hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have been met.   38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2013).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision herein to grant service connection for diabetes mellitus, type II, is a full grant of the benefit sought on appeal, no further analysis under the VCAA is necessary with respect to this issue.  

With respect to the Veteran's service connection claim for bilateral hearing loss, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2008 letter advised the Veteran of the evidence and information necessary to substantiate.  This letter also informed him of his and VA's respective responsibilities in obtaining such evidence and information, and of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

With regard to the duty to assist, the Board notes that this duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the Veteran's STRs and personnel records are of record.  Moreover, his post-service VA and private treatment records have been obtained and considered.  The Board notes that all identified records have been associated with the file and reviewed, and the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was afforded VA audiology examinations in December 2008 and June 2014.  The Board finds that the examinations are adequate to decide the issue of hearing loss because they are predicated on an interview with the Veteran, a review of the record, and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran and a review of the medical records, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions has been met.

As noted previously, this issue was remanded in March 2014 in order to conduct additional development, to include giving the Veteran another opportunity to identify any additional private treatment records, obtain additional VA treatment records since 2006, and to afford him another audiology examination.  As a result, the AOJ contacted the Veteran in March 2014 and requested him to submit any further authorizations for any additional private records.  Moreover, the AOJ obtained additional VA treatment records, and also afforded the Veteran another VA audiology examination in June 2014.  Therefore, the Board finds that the AOJ has substantially complied with the March 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Finally, in May 2011, the Veteran was provided an opportunity to set forth his contentions during a Board hearing before the undersigned AVLJ.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the Board hearing, the undersigned AVLJ noted the issues on appeal.  Also, information was solicited regarding the Veteran's contentions with regard to his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Based upon such hearing testimony, the case was remanded in March 2014 in order to provide the Veteran with a new VA audiology examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that the undersigned AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In sum, VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board's proceeding to the merits of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.  § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
   
Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include DM, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain diseases, to include diabetes mellitus, type II, shall be service-connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R.  § 3.307(d)  are satisfied. 38 C.F.R. § 3.309(e).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


A. Diabetes Mellitus

The Veteran claims that he was exposed to an herbicide agent during his active duty service at the Udorn Air Force Base in Thailand.  Based on this alleged exposure, he asserts that he is entitled to service connection for diabetes mellitus (DM) on a presumptive basis.  

Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted, in pertinent part, for DM.  38 C.F.R. § 3.309(e) (2013).

At the outset, the Board notes that post-service private and VA treatment records document that the Veteran has been diagnosed with DM in or around 2000.  Additionally, the evidence of record clearly demonstrates that the Veteran served in Thailand during his active duty service.  His personnel records document that he was stationed at the Udorn Air Force Base in Thailand from 1969 to 1970 and worked at the base as an aircraft mechanic.  As such, his presence in Thailand during the Vietnam War is confirmed.  

The Veteran also asserts herbicide exposure while stationed in Laos and Cambodia during his active military service.  However, his personnel records do not confirm service in Laos or Cambodia during the Vietnam War.  The records also do not document that he served in Vietnam during the Vietnam War.  His records only confirm service in Thailand during the Vietnam War.  However, there is no specific mention of exposure to herbicides in the Veteran's personnel records.

Importantly, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it had determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used. 

Given this information, C&P has determined that special consideration should be given to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those Veterans.  Significantly, C&P stated, "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force Veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence. 

Furthermore, M21-1MR IV.ii.2.C.10.q sets forth the criteria for exposure in Thailand for Air Force personnel.  Under this, the first requirement is service at Udorn RTAFB.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR at IV.ii.2.C.10.q.

During the May 2011 hearing, the Veteran testified that he was stationed in Thailand.  He stated that although he did not perform guard duty, where he had to cover the perimeter of the base, he worked as an aircraft mechanic on a special flight line, which located by the foliage woods.  See May 2011 Hearing Transcript, pages 3-4.

As stated above, service records confirm that the Veteran's military occupational specialty (MOS) was that of an aircraft mechanic during his Thailand service.  Upon consideration of the Veteran's hearing testimony, and the evidence of record, the Board finds the duties described by the Veteran at the hearing to be consistent with the circumstances and conditions of his service.  Therefore, the Board concludes that it is reasonable that he was on the perimeter of the base while performing his regular MOS duties at Udorn.  The Board further finds the Veteran's hearing testimony credible in this regard. 

Thus, despite the fact that there is no clear evidence of herbicide exposure due to the Veteran's Thailand service shown in the record, the Veteran's MOS likely required him to be near the perimeter of the base, and the Veteran presented credible hearing testimony before the undersigned, stating that his duties required him to be on a special flight line by the foliage and woods.  Therefore, in view of the information set forth by C&P in the May 2010 bulletin and resolving all reasonable doubt in the Veteran's favor, the Board finds that he was exposed to herbicide agents while he was stationed in Thailand during the Vietnam era.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Therefore, in light of the finding of exposure to herbicides during service, and a current diagnosis of DM, service connection is warranted on a presumptive basis.

B. Bilateral Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In this case, service connection for bilateral hearing loss is not warranted because the Veteran does not meet the first requirement of establishing a service connection claim, namely the existence of a current disability. 

The Veteran's STRs are silent as to any complaints, diagnoses, or treatment for hearing loss.  A March 1969 report of medical examination and medical history did not reveal any hearing problems.  His March 1969 induction examination revealed the following threshold levels in decibels (dB) in both ears:


500Hz
1000Hz
2000Hz
3000Hz
4000Hz
6000Hz
8000Hz
Right
10
0
0
N/A
-5
N/A
N/A
Left
10
5
-5
N/A
-5
N/A
N/A

Likewise, the Veteran's August 1970 separation examination revealed normal ears, and no hearing problems.  The examination revealed the following threshold levels in dB in both ears:


500Hz
1000Hz
2000Hz
3000Hz
4000Hz
6000Hz
8000Hz
Right
20
25
20
20
15
20
N/A
Left
25
25
15
20
20
20
N/A

A December 2008 VA audiology examination revealed the following threshold levels for the Veteran's ears, in dB:


500Hz
1000Hz
2000Hz
3000Hz
4000Hz
6000Hz
8000Hz
Right
15
15
15
20
20
N/A
N/A
Left
15
15
15
20
20
N/A
N/A

The examiner noted that the Veteran's speech recognition with the Maryland CNC word list was 100 percent for both ears.  With regard to the issue of hearing loss, the examiner stated that there was no diagnosis of hearing loss.

The Board remanded this claim in March 2014 to obtain a more recent VA audiological examination.  As a result, the Veteran was afforded another VA audiological examination in June 2014.  During the examination, the examiner noted the following threshold results in dB:


500Hz
1000Hz
2000Hz
3000Hz
4000Hz
6000Hz
8000Hz
Right
15
15
15
20
20
20
20
Left
15
15
15
20
20
15
20

The examiner noted a speech discrimination score of 100 percent for both ears with the Maryland CNC word list.  The examiner concluded that the Veteran had normal bilateral hearing.  

The Board acknowledges that the Veteran was exposed to acoustic trauma in service.  Nevertheless, in light of the evidence above, the Board finds that the Veteran does not have a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  In this regard, in comparing the December 2008 and June 2014 VA examinations to the regulatory criteria, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran currently suffers from bilateral hearing loss disability as defined for VA compensation purposes.  The Veteran does not have an auditory threshold of 40 decibels or greater in any of the frequencies; or 26 decibels or greater for at least three of the frequencies.  Further, his speech recognition scores using the Maryland CNC Test are 94 percent or greater.  Importantly, no other competent medical evidence in the record indicates a hearing loss disability in accordance with 38 C.F.R. § 3.385.  In the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225.  As a result, because the Veteran does not have a bilateral hearing loss disability as defined by VA regulations, he fails to fulfill the first requirement under Shedden, and thus, service connection may not be granted.  

The Board acknowledges that the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Nevertheless, in the instant case, there is no competent evidence showing a bilateral hearing loss disability from the Veteran's initial date of claim for service connection, or a recent diagnosis prior to the filing of such claim, through the course of the appeal.  In sum, the medical evidence simply does not show that the criteria under 38 C.F.R. § 3.385 has been met at any point since the date of claim for service connection.

The Board has also considered the Veteran's contentions that he suffers from hearing loss due to noise exposure in service.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing noise exposure and hearing loss problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Moreover, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to designate his current level of loss of hearing acuity as meeting the criteria of a "disability" pursuant to 38 C.F.R. § 3.385.  While the Board recognizes the Veteran's assertions and concerns about hearing loss, and while the Veteran is competent and credible as to his lay perceptions of hearing loss, these lay perceptions do not impact the results of hearing loss testing, and it is these hearing loss test results that are determinative in this case.  Importantly, in order to establish a diagnosis of hearing loss for VA compensation purposes, an audiological evaluation must be completed.  The Veteran has not demonstrated that he has the expertise required to diagnose hearing loss for VA purposes.  Thus, any assertions as to hearing loss are outweighed by the more probative December 2008 and June 2014 VA examinations. 

In conclusion, while the Board recognizes the Veteran's noise exposure in service, a preponderance of the evidence is against the Veteran's claim for bilateral hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 

ORDER

Service connection for diabetes mellitus, type II, due to herbicide exposure, is granted.

Service connection for bilateral hearing loss is denied.




____________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


